                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

CHAUNCEY SIMS,                   :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                No. 3:18-cv-00084-CAR-CHW
STATE OF GEORGIA, et al.,        :
                                 :
                 Defendants.     :
_________________________________:

                                ORDER OF DISMISSAL

       Chauncey Sims, an inmate in Rikers Island in Elmhurst, New York, filed a 42

U.S.C. § 1983 complaint in the Eastern District of New York. Compl., ECF No. 1. The

Eastern District of New York subsequently transferred the case to this Court. Transfer

Order, ECF No. 4. Thereafter, mail sent to Plaintiff from this Court was returned as

undeliverable. Mail Returned, ECF No. 8. On review of the docket, it appeared that the

wrong address may have been inadvertently entered for Plaintiff. As a result, the Clerk

was directed to forward certain documents to Plaintiff at an address in Rikers Island and

an address in Brooklyn, New York, both of which were included with Plaintiff’s complaint.

Order, Aug. 1, 2018, ECF No. 9.

       Additionally, Plaintiff was ordered to provide this Court with his current address

and to either file a new motion for leave to proceed in forma pauperis or pay the Court’s

$400.00 filing fee to proceed with this case. Id. Plaintiff was given twenty-one days to

comply and was warned that his failure to do so could result in the dismissal of this action.

Id. Thereafter, Plaintiff failed to comply with the order within the time allotted. As a

result, Plaintiff was ordered to show cause why this case should not be dismissed for failure
to comply with the previous order. 1

       Thereafter, Plaintiff failed to respond to the Order to Show Cause. Thus, because

Plaintiff has failed to respond to the Court’s orders or otherwise prosecute his case, this

action is DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v.

Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d

541, 544 (5th Cir. 1978)).

       SO ORDERED, this 2nd day of November, 2018.



                                          S/ C. Ashley Royal
                                          C. ASHLEY ROYAL, SENIOR JUDGE
                                          UNITED STATES DISTRICT COURT




1
All of the documents sent to Plaintiff at Riker’s Island have been returned to this Court
with a notation that Plaintiff has been discharged. Mail Returned, Aug. 27, 2018, ECF
No. 10; Mail Returned, Oct. 1, 2018, ECF No. 12. The mail sent to Plaintiff at the
Brooklyn address, however, has not been returned to this Court. Thus, the Clerk is
DIRECTED to send this order to Plaintiff only at the Brooklyn address on file for Plaintiff.
                                             2
